Exhibit 10.3

 

          LOGO [g148634g72e66.jpg]      Deutsche Bank AG, London Branch     
Winchester House      1 Great Winchester Street      London EC2N 2DB     
Telephone: 44 20 7545 8000           c/o Deutsche Bank Securities Inc.      60
Wall Street      New York, NY 10005      Telephone: 1-212-250-2500

Opening Transaction

 

To:

  

MF Global Holdings Ltd.

717 Fifth Avenue

9th Floor

New York, New York 10022

From:

  

Deutsche Bank AG, London Branch

c/o Deutsche Bank Securities Inc.

60 Wall St., 4th Floor

New York, NY 10005

Re:

   Base Convertible Bond Hedge Transaction

Ref. No.

   421651

Date:

   February 7, 2011

 

 

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Deutsche Bank AG, London
Branch (“Dealer”), with Deutsche Bank Securities Inc. (“DBSI”) as agent, and MF
Global Holdings Ltd. (“Counterparty”). This communication constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER OR DEALER UNDER THE U.S.
SECURITIES EXCHANGE ACT OF 1934. DBSI HAS ACTED SOLELY AS AGENT IN CONNECTION
WITH THE TRANSACTION GOVERNED BY THIS CONFIRMATION AND HAS NO OBLIGATION, BY WAY
OF ISSUANCE, ENDORSEMENT, GUARANTEE OR

 

Chairman of the Supervisory Board: Clemens Börsig Management Board: Josef
Ackermann (Chairman), Hugo Bänziger, Jürgen Fitschen, Anshuman Jain, Stefan
Krause, Hermann-Josef Lamberti, Rainer Neske    Deutsche Bank AG is authorised
under German Banking Law (competent authority: BaFin – Federal Financial
Supervising Authority) and regulated by the Financial Services Authority for the
conduct of UK business; a member of the London Stock Exchange. Deutsche Bank AG
is a joint stock corporation with limited liability incorporated in the Federal
Republic of Germany HRB No. 30 000 District Court of Frankfurt am Main; Branch
Registration in England and Wales BR000005; Registered address: Winchester
House, 1 Great Winchester Street, London EC2N 2DB. Deutsche Bank Group online:
http://www.deutsche-bank.com



--------------------------------------------------------------------------------

OTHERWISE WITH RESPECT TO THE PERFORMANCE OF EITHER PARTY UNDER SUCH
TRANSACTION. DEUTSCHE BANK AG, LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES
INVESTOR PROTECTION CORPORATION (SIPC).

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern. Certain defined terms used herein have the meanings assigned to
them in the Indenture to be dated as of February 11, 2011, between Counterparty
and Deustche Bank Trust Company Americas, as trustee (the “Base Indenture”), as
amended and supplemented by a Supplemental Indenture to be dated as of
February 11, 2011 (the “Supplemental Indenture” and, together with the Base
Indenture, the “Indenture”), relating to the USD 250,000,000 principal amount of
1.875% Convertible Senior Notes due 2016 (the “Convertible Securities”). In the
event of any inconsistency between the terms defined in the Indenture and this
Confirmation, this Confirmation shall govern. For the avoidance of doubt,
references herein to sections of the Supplemental Indenture and to the
definitions in the Indenture are based on the drafts of the Base Indenture and
Supplemental most recently reviewed by the parties at the time of execution of
this Confirmation. If any relevant sections of the Supplemental Indenture or to
the definitions in the Indenture are changed, added or renumbered between the
execution of this Confirmation and the execution of the Base Indenture and the
Supplemental Indenture, the parties will amend this Confirmation to preserve the
economic intent of the parties, as evidenced by such drafts of the Base
Indenture and Supplemental Indenture. The parties further acknowledge that
references to the Indenture herein are references to the Indenture as in effect
on the date of its execution and if the Indenture is amended, modified or
supplemented following its execution, any such amendment, modification or
supplement will be disregarded for purposes of this Confirmation (other than
Section 8(b)(ii) below) unless the parties agree otherwise in writing. The
Transaction is subject to early unwind if the closing of the Convertible
Securities is not consummated for any reason, as set forth below in
Section 8(k).

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 1992 ISDA Master Agreement (Multicurrency—Cross Border) as if
Dealer and Counterparty had executed an agreement in such form on the date
hereof (but without any Schedule except for (i) the election of Loss and Second
Method and US Dollars (“USD”) as the Termination Currency, and (ii) the
replacement of the word “third” in the last line of Section 5(a)(i) of the
Agreement with the word “first”. In addition, Section 5(a)(i) of the Agreement
shall be amended by adding at the end of such section the following:
“Notwithstanding the foregoing, a default under this Section 5(a)(i) shall not
constitute an Event of Default if (x) the default was caused solely by error or
omission of an administrative or operational nature; (y) funds were available to
enable the party to make the payment when due and (z) the payment is made within
two Local Business Days of such party’s receipt of written notice of its failure
to pay;”.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

The Transaction hereunder shall be the sole Transaction under the Agreement. If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are

 

2



--------------------------------------------------------------------------------

parties, the Transaction shall not be considered a Transaction under, or
otherwise governed by, such existing or deemed ISDA Master Agreement.

The Transaction is entered into as part of an integrated transaction with the
Convertible Securities, pursuant to Treasury Regulations Section 1.1275-6.

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:   

Trade Date:

   February 7, 2011

Effective Date:

   The closing date of the initial issuance of the Convertible Securities.

Option Style:

   Modified American, as described under “Procedures for Exercise” below.

Option Type:

   Call

Seller:

   Dealer

Buyer:

   Counterparty

Shares:

   The Common Stock of Counterparty, par value USD1.00 (Ticker Symbol: “MF”).

Number of Options:

   The number of Convertible Securities in denominations of USD1,000 principal
amount issued by Counterparty on the closing date for the initial issuance of
the Convertible Securities. For the avoidance of doubt, the Number of Options
outstanding shall be reduced by each exercise of Options hereunder.

Option Entitlement:

   As of any date, a number of Shares per Option equal to the “Conversion Rate”
(as defined in the Indenture, but without regard to any adjustments to the
Conversion Rate pursuant to a Fundamental Change Adjustment or a Discretionary
Adjustment).

Applicable Percentage:

   25%

Fundamental Change Adjustment:

   Any adjustment to the Conversion Rate pursuant to Section 4.06 of the
Supplemental Indenture.

Discretionary Adjustment:

   Any adjustment to the Conversion Rate pursuant to Section 4.05 of the
Supplemental Indenture.

Strike Price:

   As of any date, an amount in USD, rounded to the nearest cent (with 0.5 cents
being rounded upwards), equal to USD1,000 divided by the Option Entitlement as
of such date.

Number of Shares:

   The product of (i) the Applicable Percentage, (ii) the Number of Options and
(iii) the Option Entitlement.

Premium:

   USD13,193,750.00

Premium Payment Date:

   The Effective Date

Exchange:

   New York Stock Exchange

 

3



--------------------------------------------------------------------------------

Related Exchange:

   All Exchanges Procedures for Exercise:   

Exercise Dates:

   Each Conversion Date.

Conversion Date:

   Each “Conversion Date” (as defined in the Indenture) occurring during the
Exercise Period for Convertible Securities each in denominations of USD1,000
principal amount (such Convertible Securities, the “Relevant Convertible
Securities” for such Conversion Date).

Exercise Period:

   The period from and excluding the Effective Date to and including the
Expiration Date.

Expiration Date:

   The earlier of (i) the last day on which any Convertible Securities remain
outstanding and (ii) the second “Scheduled Trading Day” (as defined in the
Indenture) immediately preceding the “Maturity Date” (as defined in the
Indenture).

Automatic Exercise on Conversion Dates:

   Applicable; and means that on each Conversion Date, a number of Options equal
to the number of Relevant Convertible Securities for such Conversion Date in
denominations of USD1,000 principal amount shall be automatically exercised,
subject to “Notice of Exercise” below.

Notice Deadline:

   In respect of any exercise of Options hereunder on any Conversion Date, 12:00
P.M., New York City time, on the Scheduled Trading Day immediately preceding the
scheduled first “VWAP Trading Day” (as defined in the Indenture) of the relevant
“Cash Settlement Averaging Period” (as defined in the Indenture); provided that
in the case of any exercise of Options hereunder in connection with the
conversion of any Relevant Convertible Securities for any Conversion Date
occurring during the period beginning on, and including, the 45th “Scheduled
Trading Day” (as defined in the Indenture) immediately preceding the “Maturity
Date” (as defined in the Indenture) and ending on, and including, the Expiration
Date (such period, the “Final Conversion Period”), the Notice Deadline shall be
12:00 P.M., New York City time, on the “Scheduled Trading Day” (as defined in
the Indenture) immediately preceding the Expiration Date.

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions, Dealer
shall have no obligation to make any payment or delivery in respect of any
exercise of Options hereunder and such obligation in respect of such exercise
shall be permanently extinguished unless Counterparty notifies Dealer in writing
prior to 12:00 P.M., New York City time, on the Notice Deadline in respect of
such exercise, of

 

4



--------------------------------------------------------------------------------

   (i) the number of Relevant Convertible Securities being converted on the
related Conversion Date, (ii) the scheduled settlement date under the Indenture
for the Relevant Convertible Securities for such Conversion Date, (iii) the
“Cash Percentage” (as defined in the Indenture) (provided that, if no “Cash
Percentage” (as defined in the Indenture) is specified in a Notice of Exercise,
such Notice of Exercise shall nonetheless be valid and that in the event of the
failure of Counterparty to specify the “Cash Percentage” (as defined in the
Indenture) as required in this clause (iii), such “Cash Percentage” shall be
deemed, for purposes of determining Dealer’s delivery obligation hereunder, to
be 0%) and (iv) the scheduled first “VWAP Trading Day” (as defined in the
Indenture) of the relevant “Cash Settlement Averaging Period” (as defined in the
Indenture); provided that in the case of any exercise of Options in connection
with the conversion of any Relevant Convertible Securities for any Conversion
Date occurring during the Final Conversion Period, the contents of such notice
need only include the information as set forth in clauses (i) and (iii) above;
provided, further, that, notwithstanding the foregoing, such notice (and the
related exercise of Options) shall be effective if given after 12:00 P.M., New
York City time, on the Notice Deadline but prior to 5:00 P.M., New York City
time, on the fifth Exchange Business Day following the Notice Deadline, in which
event the Calculation Agent shall have the right to adjust the Delivery
Obligation as appropriate to reflect the additional costs (including, but not
limited to, hedging mismatches and market losses) and expenses incurred by
Dealer or any of its affiliates in connection with its hedging activities
(including the unwinding of any hedge position) as a result of its not having
received such notice prior to the Notice Deadline. Counterparty acknowledges its
responsibilities under applicable securities laws, and in particular Section 9
and Section 10(b) of the Exchange Act (as defined below) and the rules and
regulations thereunder, in respect of any election of a settlement method with
respect to the Convertible Securities. For the avoidance of doubt, if
Counterparty fails to give such notice when due in respect of any exercise of
Options hereunder, Dealer’s obligation to make any payment or delivery in
respect of such exercise shall be permanently extinguished, and late notice
shall not cure such failure except as provided in the second proviso hereof.

Dealer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:

   As specified in Section 6(b) below.

 

5



--------------------------------------------------------------------------------

Settlement Terms:   

Settlement Date:

   For any Exercise Date, the settlement date for the cash and Shares (if any)
to be delivered in respect of the Relevant Convertible Securities for the
relevant Conversion Date under the terms of the Indenture; provided that the
Settlement Date shall not occur prior to the latest of (i) the date one
Settlement Cycle following the final “VWAP Trading Day” (as defined in the
Indenture) of the relevant “Cash Settlement Averaging Period” (as defined in the
Indenture), (ii) the Exchange Business Day immediately following the date on
which Counterparty gives notice to Dealer of such Settlement Date prior to 12:00
P.M., New York City time, or (iii) the Exchange Business Day immediately
following the date on which Counterparty provides the Notice of Delivery
Obligation (as described below) prior to 12:00 P.M., New York City time.

Delivery Obligation:

   In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of any
Exercise Date, Dealer will deliver to Counterparty on the related Settlement
Date (the “Delivery Obligation”), a number of Shares and/or amount of cash equal
to the aggregate number of Shares and/or amount of cash that Counterparty would
be obligated to deliver to the holder(s) of the Relevant Convertible Securities
for the related Conversion Date pursuant to Section 4.03(a)(2) of the
Supplemental Indenture (reflecting the Applicable Percentage) for each of the
“VWAP Trading Days” (as defined in the Indenture) in the relevant “Cash
Settlement Averaging Period” (as defined in the Indenture), and representing an
aggregate number of Shares and/or amount of cash, with respect to each such
“VWAP Trading Day” (as defined in the Indenture) equal to:    (i) if the “Cash
Percentage” (as defined in the Indenture) is not specified in the Notice of
Exercise or is equal to 0%, a number of Shares, if any, equal to the product of
(a) the Applicable Percentage and (b) the “Maximum Daily Deliverable Shares” (as
defined in the Indenture), if any, with respect to such “VWAP Trading Day” (as
defined in the Indenture), with such number of Shares rounded down to the
nearest whole number;    (ii) if the “Cash Percentage” (as defined in the
Indenture) specified in the Notice of Exercise is equal to 100%, an amount in
cash, if any, in USD, equal to the product of (a) the Applicable Percentage and
(b) the aggregate amount of cash, if any, in excess of

 

6



--------------------------------------------------------------------------------

   USD 25.00 per Relevant Convertible Security that Counterparty would be
obligated to deliver in lieu of the “Maximum Daily Deliverable Shares” (as
defined in the Indenture) with respect to such “VWAP Trading Day” (as defined in
the Indenture); or    (iii) if the “Cash Percentage” (as defined in the
Indenture) specified in the Notice of Exercise is less than 100% but greater
than 0%, (a) a number of Shares, if any, equal to the product of (x) the
Applicable Percentage, (y) the “Maximum Daily Deliverable Shares” (as defined in
the Indenture), if any, with respect to such “VWAP Trading Day” (as defined in
the Indenture) and (z) 100% minus the “Cash Percentage” (as defined in the
Indenture) specified in such Notice of Exercise, with such number of Shares
rounded down to the nearest whole number, and (b) an amount of cash, if any, in
USD, equal to the product of (x) the Applicable Percentage and (y) the aggregate
amount of cash, if any, in excess of USD 25.00 per Relevant Convertible Security
that Counterparty would be obligated to deliver in lieu of the “Maximum Daily
Deliverable Shares” (as defined in the Indenture) with respect to such “VWAP
Trading Day” (as defined in the Indenture) if the “Cash Percentage” (as defined
in the Indenture) were equal to 0% and (z) the “Cash Percentage” (as defined in
the Indenture) specified in such Notice of Exercise; and    (iv) an amount of
cash, if any, in USD, in lieu of any fractional Shares resulting from rounding
down such aggregate number of Shares valued at the “Daily VWAP” (as defined in
the Indenture) on the last “VWAP Trading Day” (as defined in the Indenture) of
the relevant “Cash Settlement Averaging Period” (as defined in the Indenture)
(collectively, the “Convertible Obligation”); provided, that the Delivery
Obligation shall be determined excluding any Shares and/or cash that
Counterparty is obligated to deliver to holder(s) of the Relevant Convertible
Securities as a result of any adjustments to the Conversion Rate pursuant to a
Fundamental Change Adjustment or a Discretionary Adjustment and any interest
payment that Counterparty is (or would have been) obligated to deliver to
holder(s) of the Relevant Convertible Securities for such Conversion Date;
provided, further, that if such exercise relates to the conversion of Relevant
Convertible Securities in connection with which holder(s) thereof are entitled
to receive additional Shares and/or cash pursuant to a Fundamental Change
Adjustment, then, notwithstanding the foregoing, the number of “Maximum Daily
Deliverable Shares” (as defined in the Indenture) used to calculate the portion
of the Delivery Obligation corresponding to any “VWAP

 

7



--------------------------------------------------------------------------------

   Trading Day” (as defined in the Indenture) in the relevant “Cash Settlement
Averaging Period” (as defined in the Indenture) for the Relevant Convertible
Securities shall include any “Additional Shares” (as defined in the Indenture)
added to the “Conversion Rate” (as defined in the Indenture) pursuant to the
Fundamental Change Adjustment, except that the Delivery Obligation shall be
capped so that the value of the Delivery Obligation per Option (with the value
of any Shares included in the Delivery Obligation determined by the Calculation
Agent using the “Daily VWAP” (as defined in the Indenture) on the last “VWAP
Trading Day” (as defined in the Indenture) of the relevant “Cash Settlement
Averaging Period” (as defined in the Indenture)) does not exceed the amount as
determined by the Calculation Agent that would be payable by Dealer pursuant to
Section 6 of the Agreement if such Conversion Date were an Early Termination
Date resulting from an Additional Termination Event with respect to which the
Transaction was the sole Affected Transaction and Counterparty was the sole
Affected Party (determined without regard to Section 8(c) of this Confirmation)
(except that, for purposes of determining such amount, (x) the Number of Options
shall be deemed to be equal to the number of Options exercised on such Exercise
Date and (y) such amount payable will be determined as if the Fundamental Change
Adjustment provisions were deleted from the Indenture). For the avoidance of
doubt, if the “Daily Conversion Value” (as defined in the Indenture) for any
“VWAP Trading Day” (as defined in the Indenture) occurring in the relevant “Cash
Settlement Averaging Period” (as defined in the Indenture) is less than or equal
to USD 25.00, Dealer will have no delivery obligation hereunder in respect of
the related Exercise Date for such “VWAP Trading Day” (as defined in the
Indenture).

Notice of Delivery Obligation:

   No later than the Exchange Business Day immediately following the last “VWAP
Trading Day” (as defined in the Indenture) of the relevant “Cash Settlement
Averaging Period” (as defined in the Indenture), Counterparty shall give Dealer
notice of the final number of Shares and/or amount of cash comprising the
relevant Convertible Obligation; provided that, with respect to any Exercise
Date occurring during the Final Conversion Period, Counterparty may provide
Dealer with a single notice of the aggregate number of Shares and/or amount of
cash comprising the Convertible Obligations for all Exercise Dates occurring
during such period (it being understood, for the avoidance of doubt, that the
requirement of Counterparty to deliver such notice shall not limit
Counterparty’s obligations with

 

8



--------------------------------------------------------------------------------

   respect to Notice of Exercise, as set forth above, in any way).

Other Applicable Provisions:

   To the extent Dealer is obligated to deliver Shares hereunder, the provisions
of Sections 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction; provided that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws that exist as a result of the fact that Counterparty is the
issuer of the Shares.

Restricted Certificated Shares:

   Notwithstanding anything to the contrary in the Equity Definitions, Dealer
may, in whole or in part, deliver Shares required to be delivered to
Counterparty hereunder in certificated form in lieu of delivery through the
Clearance System. With respect to such certificated Shares, the Representation
and Agreement contained in Section 9.11 of the Equity Definitions shall be
modified by deleting the remainder of the provision after the word “encumbrance”
in the fourth line thereof. Adjustments:   

Method of Adjustment:

   Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence
of any event or condition set forth in Sections 4.04(a), (b), (c), (d) or (e) of
the Supplemental Indenture, the Calculation Agent shall make a corresponding
adjustment to the terms relevant to the exercise, settlement or payment of the
Transaction. Promptly following the occurrence of any “Adjustment Event” (as
defined in the Indenture), Counterparty shall notify the Calculation Agent of
such Adjustment Event; and once the adjustments to be made to the terms of the
Indenture and the Convertible Securities in respect of such Adjustment Event
have been determined, Counterparty shall promptly notify the Calculation Agent
in writing of the details of such adjustments. Extraordinary Events:   

Merger Events:

   Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in Section 4.07(a) of
the Supplemental Indenture.

Consequences of Merger Events:

   Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence
of a Merger Event, the Calculation Agent shall make a corresponding adjustment
to the terms relevant to the exercise, settlement or payment of the Transaction;
provided that such adjustment shall be made without regard to any adjustment to
the Conversion Rate pursuant to a Fundamental Change Adjustment or a
Discretionary

 

9



--------------------------------------------------------------------------------

   Adjustment; and provided further that the Calculation Agent shall limit or
alter any such adjustment referenced in this paragraph so that the fair value of
the Transaction to Dealer immediately prior to the occurrence of such Merger
Event is not reduced as a result of such adjustment; and provided further that
if, with respect to a Merger Event, the consideration for the Shares includes
(or, at the option of a holder of Shares, may include) shares of an entity or
person not organized under the laws of the United States, any state thereof or
the District of Columbia, the Calculation Agent may make adjustments to the
Transaction, or request that Counterparty make Dealer whole, for any additional
costs resulting from such Merger Event with respect to incremental Tax costs
reasonably incurred by Dealer or changes to the Hedge Positions maintained by
Dealer.

Notice of Merger Consideration and Consequences:

   Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but in any event prior to the relevant Merger Date) notify
the Calculation Agent of (i) the type and amount of consideration that a holder
of Shares would have been entitled to in the case of reclassifications,
consolidations, mergers, sales or transfers of assets or other transactions that
cause Shares to be converted into the right to receive more than a single type
of consideration, (ii) the weighted average of the types and amounts of
consideration to be received by the holders of Shares that affirmatively make
such an election (or if no holders of Shares affirmatively make such an
election, the types and amount of consideration actually received by such
holders), and (iii) the details of the adjustment to be made under the Indenture
in respect of such Merger Event.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.

Additional Termination Event(s):

   Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary

 

10



--------------------------------------------------------------------------------

   Event, any Transaction would be cancelled or terminated (whether in whole or
in part) pursuant to Article 12 of the Equity Definitions, an Additional
Termination Event (with such terminated Transaction(s) (or portions thereof)
being the Affected Transaction(s) and Counterparty being the sole Affected
Party) shall be deemed to occur, and, in lieu of Sections 12.7, 12.8 and 12.9 of
the Equity Definitions, Section 6 of the Agreement shall apply to such Affected
Transaction(s).

Additional Disruption Events:

  

(a)    Change in Law:

   Applicable; provided that (A) any determination as to whether (i) the
adoption of or any change in any applicable law or regulation (including,
without limitation, any tax law) or (ii) the promulgation of or any change in or
public announcement of the formal or informal interpretation by any court,
tribunal or regulatory authority with competent jurisdiction of any applicable
law or regulation (including any action taken by a taxing authority), in each
case, constitutes a “Change in Law” shall be made without regard to Section 739
of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any
similar legal certainty provision in any legislation enacted, or rule or
regulation promulgated, on or after the Trade Date and (B) Section 12.9(a)(ii)
is hereby amended by (w) adding the words “(including, for the avoidance of
doubt and without limitation, adoption or promulgation of new regulations
authorized or mandated by existing statute)” after the word “regulation” in the
second line thereof, (x) adding the words “or any Hedge Positions” after the
word “Shares” in the clause (X) thereof, (y) adding the words “, or holding,
acquiring or disposing of Shares or any Hedge Positions relating,” after the
word “obligations” in clause (Y) thereof and (z) inserting at the end thereof
the words “after using commercially reasonable efforts to avoid such increased
cost based on prevailing circumstances applicable to it”.

(b)    Failure to Deliver:

   Applicable

(c)    Insolvency Filing:

   Applicable

(d)    Hedging Disruption:

   Applicable

(e)    Increased Cost of Hedging:

   Applicable

Hedging Party:

   Dealer

Determining Party:

   Dealer

Non-Reliance:

   Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

 

11



--------------------------------------------------------------------------------

3. Calculation Agent:

   Dealer. All calculations and determinations by the Calculation Agent shall be
made in good faith and in a commercially reasonable manner. The Calculation
Agent shall deliver, within five Exchange Business Days of a written request by
Counterparty, a written explanation describing in reasonable detail any
calculation, adjustment or determination made by it (including the methodology,
interest rates, quotations, market data (including volatility) and information
from internal sources used in making such calculation, adjustment or
determination, but without disclosing any proprietary models or other
information that Dealer is not permitted to disclose to Counterparty,
notwithstanding Counterparty’s agreement to keep such information confidential,
under applicable law, rule, regulation or agreement with third party.

4. Account Details:

Dealer Payment Instructions:

 

Account for delivery of Shares to Dealer: To be provided by Dealer.

Counterparty Payment Instructions:

 

  Bank:       

  ABA#:   

  FBO:   

  Account #:   

  Swift:   

5. Offices:

The Office of Dealer for the Transaction is:

c/o Deutsche Bank Securities Inc.

60 Wall Street, 4th Floor

New York, NY 10005

The Office of Counterparty for the Transaction is:

Inapplicable; Counterparty is not a Multibranch Party

6. Notices: For purposes of this Confirmation:

 

  (a) Address for notices or communications to Counterparty:

 

  To: MF Global Holdings Ltd.

  Attn: David Dunne

       Treasurer

       717 Fifth Avenue, 9th Floor

       New York, New York 10022

  Telephone: 212-589-6327

 

12



--------------------------------------------------------------------------------

  Fax: 212-589-6215

  Email: ddunne@mfglobal.com

 

  To: MF Global Holdings Ltd.

  Attn: Joe Patt

       Principal Strategies

       717 Fifth Avenue, 9th Floor

       New York, New York 10022

  Telephone: 212-589-6267

  Fax: 212-935-4606

  Email: jpatt@mfglobal.com

 

  To: MF Global Holdings Ltd.

  Attn: Joe Lesar

       Global Head of Bank Relations

       717 Fifth Avenue, 9th Floor

       New York, New York 10022

  Telephone: 212-589-6514

  Fax: 212-589-6215

  Email: jlesar@mfglobal.com

 

  (b) Address for notices or communications to Dealer:

 

  To: Deutsche Bank AG, London Branch

       c/o Deutsche Bank Securities Inc.

  Attn: Paul Stowell / Andrew Yaeger

  Group: Equity-Linked Capital Markets

      

60 Wall Street, 4th Floor

       New York, NY 10005

  Paul Tel: 212-250-6270

  Paul Email: paul.stowell@db.com

  Andrew Tel: 212-250-2717

  Andrew Email: Andrew.yaeger@db.com

  Facsimile: 732-460-7499

With a copy to:

 

  Attn: Lars Kestner / Dushyant Chadha

  Group: Corporate Derivatives

      

60 Wall Street, 4th Floor

       New York, NY 10005

  Lars Tel: 212-250-6043

  Lars Email: lars.kestner@db.com

 

  Dushyant Tel: 212-250-4980

  Dushyant Email: dushyant.chadha@db.com

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date and as of the date of any election by Counterparty of the
Share Termination Alternative under (and as defined in) Section 8(c) below,
(A) Counterparty is not aware of any material nonpublic information regarding
Counterparty or the Shares and (B) all reports and other documents filed by
Counterparty with the Securities and Exchange Commission

 

13



--------------------------------------------------------------------------------

pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
when considered as a whole (with the more recent such reports and documents
deemed to amend inconsistent statements contained in any earlier such reports
and documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither Dealer nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor issue statements).

(iii) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(iv) Prior to the Trade Date, Counterparty shall deliver to Dealer a resolution
of Counterparty’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

(v) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

(vi) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

(vii) On each of the Trade Date and the Premium Payment Date, Counterparty is
not “insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase the Number of Shares in compliance
with the laws of the jurisdiction of Counterparty’s incorporation.

(viii) No state, local or foreign law, rule, regulation or regulatory order
applicable to the Shares would give rise to any reporting, consent, registration
or other requirement (including without limitation a requirement to obtain prior
approval from any person or entity) as a result of Dealer or its affiliates
owning or holding (however defined) Shares.

(ix) The representations and warranties of Counterparty set forth in Section 3
of the Agreement and Section 1 of the Underwriting Agreement, dated as of
February 7, 2011, between Goldman, Sachs & Co., Citigroup Global Markets Inc.
and Deutsche Bank Securities Inc., as representatives of the several
Underwriters listed in Schedule A thereto, and Counterparty (the “Underwriting
Agreement”) are true and correct as of the Trade Date and the Effective Date and
are hereby deemed to be repeated to Dealer as if set forth herein.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended, and is entering into the Transaction as
principal (and not as agent or in any other capacity, fiduciary or otherwise)
and not for the benefit of any third party.

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in

 

14



--------------------------------------------------------------------------------

the Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.

(d) Each of Dealer and Counterparty agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code.
The parties hereto further agree and acknowledge (A) that this Confirmation is
(i) a “securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “settlement payment” within the meaning of Section 546 of the Bankruptcy
Code, and (ii) a “swap agreement,” as such term is defined in Section 101(53B)
of the Bankruptcy Code, with respect to which each payment and delivery
hereunder or in connection herewith is a “termination value,” “payment amount”
or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer” within the meaning of Section 546 of the
Bankruptcy Code, and (B) that Dealer is entitled to the protections afforded by,
among other sections, Sections 362(b)(6), 362(b)(17), 362(b)(27), 362(o),
546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

(e) As a condition to the effectiveness of the Transaction, Counterparty shall
deliver to Dealer (i) an incumbency certificate, dated as of the Trade Date, of
Counterparty in customary form and (ii) an opinion of counsel, dated as of the
Trade Date, and reasonably acceptable to Dealer in form and substance, with
respect to with respect to matters set forth in clauses (i) through (iv) of
Section 3(a) of the Agreement as well as the execution and delivery of this
Confirmation, limited to the U.S. federal and New York state law and subject to
customary qualifications and exceptions.

(f) Counterparty represents and warrants that it has received, read and
understands the OTC Options Risk Disclosure Statement and a copy of the most
recent disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.

(g) Each party acknowledges and agrees to be bound by the Conduct Rules of the
Financial Industry Regulatory Authority, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.

(h) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty understands that notwithstanding any other relationship between
Counterparty and Dealer and its affiliates, in connection with this Transaction
and any other over-the-counter derivative transaction between Counterparty and
Dealer and its affiliates, Dealer or its affiliate is acting as principal and
not a fiduciary or advisor in respect of any such transaction, including any
entry, exercise, amendment, unwind or termination hereof or thereof.

8. Other Provisions:

(a) Right to Extend. Dealer may postpone any Exercise Date or Settlement Date or
any other date of valuation or delivery by Dealer, with respect to some or all
of the relevant Options (in which event the Calculation Agent shall make
appropriate adjustments to the Delivery Obligation), if Dealer determines, in
its reasonable discretion, that such extension is necessary or advisable to
preserve Dealer’s hedging or hedge unwind activity hereunder in light of
existing liquidity conditions in the cash market, the stock borrow market or
other relevant market or to enable Dealer to effect purchases of Shares or Share
Termination Delivery Units in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, based on advice of
counsel, if Dealer were Counterparty or an affiliated purchaser of Counterparty,
be in compliance with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer.

 

15



--------------------------------------------------------------------------------

(b) Additional Termination Events. The occurrence of (i) an event of default
with respect to Counterparty under the terms of the Convertible Securities as
set forth in Section 6.02 of the Supplemental Indenture that results in an
acceleration of the Convertible Securities pursuant to the terms of the
Indenture, or (ii) an Amendment Event shall constitute an Additional Termination
Event with respect to which the Transaction is the sole Affected Transaction and
Counterparty is the sole Affected Party, and Dealer shall be the party entitled
to designate an Early Termination Date pursuant to Section 6(b) of the Agreement
and to determine the amount payable pursuant to Section 6(e) of the Agreement.

“Amendment Event” means that Counterparty amends, modifies, supplements or
obtains a waiver in respect of any term of the Indenture or the Convertible
Securities governing the principal amount, maturity, number of shares issuable
upon conversion, any term relating to conversion of the Convertible Securities
(including changes to the conversion price, conversion settlement dates or
conversion conditions, in each case without the prior consent of Dealer, such
consent not to be unreasonably withheld or delayed.

(c) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Dealer shall owe Counterparty any amount pursuant to
Section 12.2 of the Equity Definitions or “Consequences of Merger Events” above,
or Section 12.6, 12.7 or 12.9 of the Equity Definitions or pursuant to
Section 6(d)(ii) of the Agreement (a “Payment Obligation”), Counterparty shall
have the right, in its sole discretion, to require Dealer to satisfy any such
Payment Obligation by the Share Termination Alternative (as defined below) by
giving irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 9:30 A.M. New York City time on the
relevant Merger Date, Announcement Date (as a result of a Nationalization,
Insolvency or Delisting), Early Termination Date or date of cancellation or
termination in respect of an Extraordinary Event, as applicable (“Notice of
Share Termination”); provided that if Counterparty does not elect to require
Dealer to satisfy its Payment Obligation by the Share Termination Alternative,
Dealer shall have the right, in its commercially reasonable discretion, to elect
to satisfy its Payment Obligation by the Share Termination Alternative,
notwithstanding Counterparty’s failure to elect or election to the contrary; and
provided further that Counterparty shall not have the right to so elect (but,
for the avoidance of doubt, Dealer shall have the right to so elect) in the
event of (i) an Insolvency, a Nationalization or a Merger Event, in each case,
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash or (ii) an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party, which Event of Default or Termination Event resulted from an event or
events within Counterparty’s control. Upon such Notice of Share Termination, the
following provisions shall apply on the Scheduled Trading Day immediately
following the relevant Merger Date, Announcement Date, Early Termination Date or
date of cancellation or termination in respect of an Extraordinary Event, as
applicable:

 

Share Termination Alternative:

   Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to “Consequences of Merger Events” above or Section
12.2, 12.6, 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) of the
Agreement, as applicable, or such later date as the Calculation Agent may
reasonably determine (the “Share Termination Payment Date”), in satisfaction of
the Payment Obligation. Share Termination Delivery Property:    A number of
Share Termination Delivery Units, as calculated by the Calculation Agent, equal
to the Payment Obligation divided by the Share Termination Unit Price. The
Calculation Agent shall adjust the Share Termination Delivery Property by
replacing any fractional portion of a security therein with an amount of cash
equal to the value of such fractional security based on the values used to
calculate the Share Termination Unit Price. Share Termination Unit Price:    The
value of property contained in one Share Termination Delivery Unit on the date
such Share Termination Delivery Units are to be delivered as Share Termination
Delivery Property, as determined by the Calculation Agent in its discretion by
commercially reasonable means

 

16



--------------------------------------------------------------------------------

   and notified by the Calculation Agent to Dealer at the time of notification
of the Payment Obligation. Share Termination Delivery Unit:    In the case of a
Termination Event, Event of Default, Delisting or Additional Disruption Event,
one Share or, in the case of an Insolvency, Nationalization or Merger Event, one
Share or a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Insolvency, Nationalization or Merger Event, as applicable. If such
Insolvency, Nationalization or Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash. Failure to Deliver:    Applicable
Other Applicable Provisions:    If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction, except that all references to “Shares” shall be read as references
to “Share Termination Delivery Units”; provided that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws as a result of the
fact that Counterparty is the issuer of any Share Termination Delivery Units (or
any part thereof).

(d) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, based on the advice of counsel, the Shares
(the “Hedge Shares”) acquired by Dealer for the purpose of hedging its
obligations pursuant to the Transaction cannot be sold in the U.S. public market
by Dealer without registration under the Securities Act, Counterparty shall, at
its election: (i) in order to allow Dealer to sell the Hedge Shares in a
registered offering, make available to Dealer an effective registration
statement under the Securities Act to cover the resale of such Hedge Shares and
(A) enter into an agreement, in form and substance reasonably satisfactory to
Dealer, substantially in the form of an underwriting agreement for a registered
offering, (B) provide accountant’s “comfort” letters in customary form for
registered offerings of equity securities, (C) provide disclosure letters of
nationally recognized outside counsel to Counterparty reasonably acceptable to
Dealer, (D) provide other customary opinions, certificates and closing documents
customary in form for registered offerings of equity securities and (E) afford
Dealer a reasonable opportunity to conduct a “due diligence” investigation with
respect to Counterparty customary in scope for underwritten offerings of equity
securities; provided, however, that if Counterparty elects clause (i) above but
the items referred to therein are not completed in a timely manner, or if
Dealer, in its commercially reasonable discretion, is not satisfied with access
to due diligence materials, the results of its due diligence investigation, or
the procedures and documentation for the registered offering referred to above,
then clause (ii) or clause (iii) of this Section 8(d) shall apply at the
election of Counterparty; (ii) in order to allow Dealer to sell the Hedge Shares
in a private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities, in form and substance reasonably satisfactory
to Dealer, including customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Hedge Shares from Dealer),
opinions and certificates and such other documentation as is customary for
private placements agreements, all reasonably acceptable to Dealer (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its reasonable judgment, to compensate Dealer
for any discount from the public market price of the Shares incurred on the sale
of Hedge Shares in a private placement); or (iii) purchase the Hedge Shares from
Dealer at the “Daily VWAP” (as defined in the Indenture) on such Exchange
Business Days, and in the amounts, requested by Dealer. This Section 8(d) shall
survive the termination, expiration or early unwind of the Transaction.

 

17



--------------------------------------------------------------------------------

(e) Repurchase and Conversion Rate Adjustment Notices. Counterparty shall, by
12:00 noon, New York City time, on the Exchange Business Day prior to any day on
which Counterparty effects any repurchase of Shares or consummates or otherwise
engages in any transaction or event (a “Conversion Rate Adjustment Event”) that
would reasonably be expected to lead to an increase in the Conversion Rate, give
Dealer a written notice of such repurchase or Conversion Rate Adjustment Event
(a “Repurchase Notice”) on such day if, following such repurchase or Conversion
Rate Adjustment Event, the Notice Percentage would reasonably be expected to be
(i) greater than 8.0% and (ii) greater by 0.5% than the Notice Percentage
included in the immediately preceding Repurchase Notice (or, in the case of the
first such Repurchase Notice, greater than the Notice Percentage as of the date
hereof). The “Notice Percentage” as of any day is the fraction, expressed as a
percentage, the numerator of which is the Number of Shares and the denominator
of which is the number of Shares outstanding on such day. In the event that
Counterparty fails to provide Dealer with a Repurchase Notice on the day and in
the manner specified in this Section 8(e) then Counterparty agrees to indemnify
and hold harmless Dealer, its affiliates and their respective directors,
officers, employees, agents and controlling persons (Dealer and each such person
being an “Indemnified Party”) from and against any and all losses (including
losses relating to the Dealer’s hedging activities as a consequence of becoming,
or of the risk of becoming, a Section 16 “insider”, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to this
Transaction), claims, damages and liabilities (or actions in respect thereof),
joint or several, to which such Indemnified Party may become subject under
applicable securities laws, including without limitation, Section 16 of the
Exchange Act or under any state or federal law, regulation or regulatory order,
relating to or arising out of such failure. If for any reason the foregoing
indemnification is unavailable to any Indemnified Party or insufficient to hold
harmless any Indemnified Party, then Counterparty shall contribute, to the
maximum extent permitted by law, to the amount paid or payable by the
Indemnified Party as a result of such loss, claim, damage or liability. In
addition, Counterparty will reimburse any Indemnified Party for all expenses
(including reasonable counsel fees and expenses) as they are incurred (after
notice to Counterparty) in connection with the investigation of, preparation for
or defense or settlement of any pending or threatened claim or any action, suit
or proceeding arising therefrom, whether or not such Indemnified Party is a
party thereto and whether or not such claim, action, suit or proceeding is
initiated or brought by or on behalf of Counterparty. This indemnity shall
survive the completion of the Transaction contemplated by this Confirmation and
any assignment and delegation of the Transaction made pursuant to this
Confirmation or the Agreement shall inure to the benefit of any permitted
assignee of Dealer.

(f) Transfer and Assignment. Either party may transfer or assign any of its
rights or obligations under the Transaction with the prior written consent of
the non-transferring party, such consent not to be unreasonably withheld or
delayed; provided that Dealer may transfer or assign without any consent of
Counterparty its rights and obligations hereunder, in whole or in part, to any
of its affiliates whose obligations hereunder are guaranteed by Deutsche Bank
AG, provided, further, that if at any time at which (1) the Equity Percentage
exceeds 9.0% or (2) Dealer, Dealer Group (as defined below) or any person whose
ownership position would be aggregated with that of Dealer or Dealer Group
(Dealer, Dealer Group or any such person, a “Dealer Person”) under Section 203
of the Delaware General Corporation Law or other federal, state or local
regulations or regulatory orders applicable to ownership of Shares (“Applicable
Laws”), owns, beneficially owns, constructively owns, controls, holds the power
to vote or otherwise meets a relevant definition of ownership in excess of a
number of Shares equal to (x) the number of Shares that would give rise to
reporting, registration, filing or notification obligations (other than on
Schedule 13D or 13G under the Exchange Act) or other requirements (including
obtaining prior approval by a state or federal regulator) of a Dealer Person
under Applicable Laws and with respect to which such requirements have not been
met or the relevant approval has not been received minus (y) 1% of the number of
Shares outstanding on the date of determination (either such condition described
in clause (1) or (2), an “Excess Ownership Position”), if Dealer, in its
commercially reasonable discretion, is unable to effect a transfer or assignment
to a third party after its commercially reasonable efforts on pricing and terms
and within a time period reasonably acceptable to Dealer such that an Excess
Ownership Position no longer exists, Dealer may designate any Scheduled Trading
Day as an Early Termination Date with respect to a portion (the “Terminated
Portion”) of the Transaction, such that an Excess Ownership Position no longer
exists following such partial termination. In the event that Dealer so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment or delivery shall be made pursuant to Section 6 of

 

18



--------------------------------------------------------------------------------

the Agreement and Section 8(c) of this Confirmation as if (i) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Terminated Portion of the Transaction, (ii) Counterparty were
the sole Affected Party with respect to such partial termination, (iii) such
portion of the Transaction were the only Terminated Transaction and (iv) Dealer
were the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement and to determine the amount payable pursuant to
Section 6(e) of the Agreement. The “Equity Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the number of
Shares that Dealer and any of its affiliates subject to aggregation with Dealer
for purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act and all persons who may form a “group” (within the meaning of Rule
13d-5(b)(1) under the Exchange Act) with Dealer (collectively, “Dealer Group”)
“beneficially own” (within the meaning of Section 13 of the Exchange Act)
without duplication on such day and (B) the denominator of which is the number
of Shares outstanding on such day. Dealer agrees that Dealer Group shall use
commercially reasonable efforts, in consultation with counsel as to legal and
regulatory issues and in compliance with any related polices and procedures of
Dealer, consistently applied, to hedge its exposure to the Transaction and to
manage its other positions through the use of cash-settled swaps or other
derivative instruments to the extent necessary to avoid the occurrence of an
Excess Ownership Position. In the case of a transfer or assignment by
Counterparty of its rights and obligations hereunder and under the Agreement, in
whole or in part (any such Options so transferred or assigned, the “Transfer
Options”), to any party, withholding of such consent by Dealer shall not be
considered unreasonable if such transfer or assignment does not meet the
reasonable conditions that Dealer may impose including, but not limited, to the
following conditions:

(A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 8(e) or any
obligations under Section 2 (regarding Extraordinary Events) or 8(d) of this
Confirmation;

(B) Any Transfer Options shall only be transferred or assigned to a third party
that is a U.S. person (as defined in the Internal Revenue Code of 1986, as
amended);

(C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to,
undertakings with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty as are requested and
reasonably satisfactory to Dealer;

(D) Dealer will not, as a result of such transfer and assignment, be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

(E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

(F) Without limiting the generality of clause (B), Counterparty shall have
caused the transferee to make such Payee Tax Representations and to provide such
tax documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

(G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

(g) Staggered Settlement. Dealer may, by notice to Counterparty prior to any
Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares on
one or more dates (each, a “Staggered Settlement Date”) or at two or more times
on the Nominal Settlement Date as follows:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date, but not prior

 

19



--------------------------------------------------------------------------------

to the first day of the relevant Cash Settlement Averaging Period) or delivery
times and how it will allocate the Shares it is required to deliver under
“Delivery Obligation” (above) among the Staggered Settlement Dates or delivery
times; and

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date.

(h) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(i) No Netting and Set-off. The provisions of Section 2(c) of the Agreement
shall not apply to the Transaction. Each party waives any and all rights it may
have to set-off delivery or payment obligations it owes to the other party under
the Transaction against any delivery or payment obligations owed to it by the
other party, whether arising under the Agreement, under any other agreement
between parties hereto, by operation of law or otherwise.

(j) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that the obligations of Counterparty under this Confirmation are not
secured by any collateral that would otherwise secure the obligations of
Counterparty herein under or pursuant to any other agreement.

(k) Early Unwind. In the event the sale by Counterparty of the Convertible
Securities is not consummated pursuant to the Underwriting Agreement for any
reason by the close of business in New York on February 11, 2011 (or such later
date as agreed upon by the parties, which in no event shall be later than
February 18, 2011) (February 11, 2011 or such later date being the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”) on
the Early Unwind Date and the Transaction and all of the respective rights and
obligations of Dealer and Counterparty hereunder shall be cancelled and
terminated and Counterparty shall pay to Dealer, other than in cases involving a
breach of the Underwriting Agreement by the underwriters, an amount in cash
equal to the aggregate amount of costs and expenses relating to the unwinding of
Dealer’s hedging activities in respect of the Transaction (including market
losses incurred in reselling any Shares purchased by Dealer or its affiliates in
connection with such hedging activities, unless Counterparty agrees to purchase
any such Shares at the cost at which Dealer purchased such Shares) or, at the
election of Counterparty, deliver to Dealer Shares with a value equal to such
amount, as determined by the Calculation Agent, in which event the parties shall
enter into customary and commercially reasonable documentation relating to the
registered or exempt resale of such Shares. Following such termination,
cancellation and payment or delivery, each party shall be released and
discharged by the other party from, and agrees not to make any claim against the
other party with respect to, any obligations or liabilities of either party
arising out of, and to be performed in connection with, the Transaction either
prior to or after the Early Unwind Date. Dealer and Counterparty represent and
acknowledge to the other that upon an Early Unwind and following the payment
referred to above, all obligations with respect to the Transaction shall be
deemed fully and finally discharged.

(l) Governing Law. THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

(m) Amendment. This Confirmation and the Agreement may not be modified, amended
or supplemented, except in a written instrument signed by Counterparty and
Dealer.

 

20



--------------------------------------------------------------------------------

(n) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(o) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities, or make or receive any
payment in cash, to or from Counterparty, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other
securities, or to make or receive such payment in cash, and otherwise to perform
Dealer’s obligations in respect of the Transaction and any such designee may
assume such obligations; provided that such designation shall not result in any
additional costs or liabilities for Counterparty. For the avoidance of doubt,
Dealer hereby acknowledges that notwithstanding any such designation hereunder,
to the extent any of Dealer’s obligations in respect of this Transaction are not
completed by its designee, Dealer shall be obligated to continue to perform or
to cause any other of its designees to perform in respect of such obligations.

9. Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction by, among other things, the mutual waivers and certifications
provided herein.

10. Submission to Jurisdiction. Section 13(b) of the Agreement is deleted in its
entirety and replaced by the following:

“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to the Agreement
and/or the Transaction, or for recognition and enforcement of any judgment in
respect thereof, (each, “Proceedings”) to the exclusive jurisdiction of the
Supreme Court of the State of New York, sitting in New York County, the courts
of the United States of America for the Southern District of New York and
appellate courts from any thereof. Nothing in this Confirmation or the Agreement
precludes either party from bringing Proceedings in any other jurisdiction if
(A) the courts of the State of New York or the United States of America for the
Southern District of New York lack jurisdiction over the parties or the subject
matter of the Proceedings or declines to accept the Proceedings on the grounds
of lacking such jurisdiction; (B) the Proceedings are commenced by a party for
the purpose of enforcing against the other party’s property, assets or estate
any decision or judgment rendered by any court in which Proceedings may be
brought as provided hereunder; (C) the Proceedings are commenced to appeal any
such court’s decision or judgment to any higher court with competent appellate
jurisdiction over that court’s decisions or judgments if that higher court is
located outside the State of New York or Borough of Manhattan, such as a federal
court of appeals or the U.S. Supreme Court; or (D) any suit, action or
proceeding has been commenced in another jurisdiction by or against the other
party or against its property, assets or estate and, in order to exercise or
protect its rights, interests or remedies under the Agreement or this
Confirmation, the party (1) joins, files a claim, or takes any other action, in
any such suit, action or proceeding, or (2) otherwise commences any Proceeding
in that other jurisdiction as the result of that other suit, action or
proceeding having commenced in that other jurisdiction.”

 

21



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and promptly
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Counterparty with respect to the Transaction, by manually signing this
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and promptly returning an
executed copy to Deutsche Bank AG, London Branch via facsimile to 44 113 336
2009.

 

Yours faithfully, DEUTSCHE BANK AG, LONDON BRANCH By:   /s/ Lars Kestner  

Name:  Lars Kestner

 

Title:    Managing Director

By:   /s/ Michael Sanderson  

Name:  Michael Sanderson

 

Title:    Managing Director

DEUTSCHE BANK SECURITIES INC., Acting solely as Agent in connection with this
Transaction By:   /s/ Lars Kestner  

Name:  Lars Kestner

 

Title:    Managing Director

By:   /s/ Michael Sanderson  

Name:  Michael Sanderson

 

Title:    Managing Director

 

Agreed and Accepted By: MF GLOBAL HOLDINGS LTD. By:   /s/ David Dunne  

Name:  David Dunne

 

Title:    Treasurer